Order, entered on July 9, 1963, unanimously reversed upon the law and the facts, and in the exercise of discretion, and motion by plaintiff for an order directing defendant to pay additional sums on account of Summer camp expenses of the children denied, with $20 costs and disbursements to appellant to be offset against the award of counsel fees and printing disbursements directed to be paid to respondent in connection with this appeal and limited to the amount of such award. By order of this court, rendered May 7, 1963, the defendant was directed to pay $300 weeldy for support of the children. The expenses for the children’s attendance at the Summer camp for an eight-week Summer season were estimated by respondent to be In the amount of $968. The award by the order of this court was intended to provide in full for the support of the children pending the trial of the action, and under the circumstances, there was no reasonable justification for an application for the increase thereof. The plaintiff should press for an early trial. (See Bleiman v. Bleiman, 272 App. Div. 760.) Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.